Case 5:21-cv-01012-JAK-SP Document 12 Filed 09/10/21 Page 1 of 2 Page ID #:235



  1

  2

  3

  4

  5

  6

  7

  8                          UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
  9

 10 LEOVARDO HERNANDEZ,                         No. 5:21-cv-01012-JAK-SP
 11 individually and on behalf of all others    ORDER RE JOINT STIPULATION
      similarly situated,                       AND ORDER REQUESTING
 12                                             VOLUNTARY DISMISSAL
                                                PURUSANT TO FED. R. CIV. P.
 13                    Plaintiff,               41(a)(A)(ii) (DKT. 11)
 14         v.                                  JS-6
 15
      USF REDDAWAY INC., an Oregon
 16 Corporation; and DOES 1 through 50,

 17 inclusive,

 18
                       Defendants.
 19

 20

 21         Based on a review of the Joint Stipulation and [Proposed] Order Requesting
 22   Voluntary Dismissal Pursuant to Fed. R. Civ. P. 41(a)(A)(ii) (the “Stipulation” (Dkt.
 23 11)), sufficient good cause has been shown for the requested relief. Therefore, the

 24 relief requested in the Stipulation is GRANTED. The case is hereby dismissed in its

 25 entirety without prejudice as to Plaintiff’s individual claims and without prejudice as

 26 to the putative class and putative claims against Defendant.

 27 / /

 28 / /


                                                1
Case 5:21-cv-01012-JAK-SP Document 12 Filed 09/10/21 Page 2 of 2 Page ID #:236



  1   IT IS SO ORDERED.
  2

  3          September 10, 2021
      DATED: _________
                                      _________________________
  4                                   John A. Kronstadt
  5                                   United States District Judge

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                           2
